Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
Filed 09/30/19   Case 19-21640   Doc 122
